Citation Nr: 1224139	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-01 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased initial rating for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to November 1970.

This appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which continued a 50 percent rating for the Veteran's service-connected PTSD.

Preliminarily, the Board observes that the RO has characterized the date of the Veteran's claim as May 29, 2007.  By way of history, in an April 2007 rating decision, the RO granted service connection for PTSD and assigned a 50 percent disability rating effective September 9, 2002.  Thereafter, in a written statement received May 29, 2007, the Veteran requested an increased rating based on individual unemployability.  In support of his claim for increase, the Veteran submitted a May 2007 private medical opinion indicating that he was unemployable due to his PTSD.  While the RO properly interpreted the Veteran's May 2007 statement as a new claim for an increased rating, the Board notes that the May 2007 private medical opinion accompanying his claim constituted new and material evidence that was received within one year of the April 2007 rating decision, thereby abating its finality.  38 C.F.R. 3.156 (2011).  Accordingly, as the April 2007 rating decision did not become final, the period on appeal dates from September 9, 2002, when the Veteran first filed his claim for service connection.

As a final introductory matter, the Board is cognizant that a claim for a total disability rating based upon individual unemployability (TDIU) is generally considered part of a claim for an increased rating when the TDIU claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran specifically filed a claim of entitlement to a TDIU in May 2007, and that claim was denied by a November 2007 rating decision.  Liberally construing a March 2008 statement, the Veteran filed a timely notice of disagreement with the denial of TDIU in the November 2007 rating decision.  However, a statement of the case was not issued regarding the Veteran's TDIU claim.  Nevertheless, in a subsequent rating decision dated in December 2011, the RO granted entitlement to TDIU.  Therefore, the issue is no longer on appeal.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.

Initially, the Board notes that there are outstanding records pertinent to the Veteran's claim for increase.  Specifically, a July 2008 VA treatment note indicates that the Veteran was receiving treatment at the Johnson City Vet Center.  However, no records from the Vet Center have been associated with the claims file.  As those records relate to the Veteran's psychiatric condition during the relevant period on appeal, they are pertinent to the Veteran's claim and should be obtained on remand.

Additionally, the Board notes that, prior to establishing VA mental health treatment in February 2008, the Veteran received monthly treatment from a private psychiatric treatment starting around October 2003.  However, only some private medical records relating to that treatment have been associated with the Veteran's claims file.  Specifically, treatment notes dated from July 2005 to November 2007 have been obtained.  Additionally, the Veteran's Social Security Administration records contain a single treatment note dated in October 2003.  As it appears that there are outstanding private medical records pertinent to the Veteran's claim dated from October 2003 to July 2005, the Board finds that remand is necessary to obtain those records.  The Board is aware of the Veteran's report that the private psychiatrist died sometime in late 2007 or early 2008.  However, unless or until it is determined that those records do not exist or are unavailable, the Board finds that efforts should be made to locate and obtain those private medical records, as they are pertinent to the Veteran's claim.  Also, in a September 2002 mental health treatment record from Dr. Arturi, the Veteran indicated that he was on short-term disability but did not know if he had the motivation or the energy to return to work.  It is unclear if the Veteran was on short-term disability at least in part due to his service-connected psychiatric condition.  If these records are relevant to the claim, the Veteran should be asked to either provide the records or authorize VA to obtain the records on his behalf.  

Next, it appears that there may be outstanding VA treatment records.  VA treatment records dated from February 2003 to April 2004, and from August 2007 to November 2011, have been associated with the claims file or Virtual VA.  However, VA medical records dated from April 2004 to August 2007 appear to be outstanding.  Additionally, the Board notes that an April 2011 VA treatment note indicates a future mental health appointment in October 2011, however, the record does not contain any medical records from that appointment.  It is unknown whether the Veteran attended the October 2011 appointment, as the record shows a history of him canceling appointments, and it is also unknown whether the Veteran received any VA mental health treatment from April 2004 to August 2007.  Nevertheless, the Board finds that, in order to accurately assess the merits of the Veteran's claim, it must first ensure a complete record.  Because it appears that there may be outstanding VA medical records that may contain information pertinent to the Veteran's claim, the Board finds that efforts to obtain those records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board finds that a new examination is warranted to determine the current nature and severity of the Veteran's PTSD.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 69 (1995).  When available evidence is too old for adequate rating of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993). 

Here, the Veteran's last VA examination to evaluate his PTSD was in April 2007, and findings from that examination are considered stale.  Additionally, since that examination, the Veteran has continued to undergo psychiatric treatment, and it appears that his condition may have worsened.  For example, at the time of the April 2007 VA examination, the Veteran was assigned a GAF score of 45, which was consistent with prior GAF scores in the record.  However, VA treatment records show that, in August 2009, the Veteran was assigned a GAF score of 40, and in April 2011, he was assigned a GAF score of 35-40, indicative of a worsening condition.  Because there may have been a significant change in the Veteran's condition, and because the most recent VA examination is now over five years old, the Board finds that a new examination is necessary to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any records that are not already of record pertaining to treatment for a psychiatric disability.  Request that the Veteran provide permission for VA to obtain the medical records of any provider identified by the Veteran, including any records from Dr. Luttrell dated from October 2003 and any relevant records pertaining to his receipt of short-term disability benefits.  

All attempts to fulfill this development should be documented in the claims file.  If, after making reasonable efforts to obtain named non federal records the AMC/RO is unable to secure same, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Obtain VA treatment records pertaining to treatment for a psychiatric disability dated prior to February 2003, from April 2004 to November 2007, and from October 2011 to the present, and associate them with the claims file or have them uploaded to Virtual VA.

3.  Obtain any records pertaining to the Veteran from the Johnson City Vet Center, provided that any necessary authorization form is provided by the Veteran.

4.  After the above development is complete, provide the Veteran with an examination by a VA psychologist or psychiatrist who should report the current nature, extent, and severity of the Veteran's service-connected PTSD.  The examiner should be provided with the claims folder for review and should indicate in the examination report that such review occurred.  The rationale for all opinions must be provided. The examiner should describe the nature and severity of all symptoms of the Veteran's PTSD, taking into consideration the Veteran's descriptions of his behavior, and comment on their impact on his social and occupational functioning.  All subjective symptoms and objective findings should be noted in the examination report.  Both a multi-axial diagnosis and a Global Assessment of Functioning (GAF) score should be provided, with an explanation of what the GAF score represents. 

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted; and, based on all of the evidence of record, including all evidence associated with the claims file or Virtual VA since the issuance of the December 2008 statement of the case, re-adjudicate the issue of entitlement to an increased rating for PTSD.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


